DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 02 December 2020.
The amendment filed 02 December 2020 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1, 3-4, and 7 were amended in the amendment filed 02 December 2020.
Claim 5 was cancelled in the amendment filed 02 December 2020.
Claims 8-20 are withdrawn from consideration.
Claims 1-4 and 6-7 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "the central axis line" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 and 6-7 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 4 recites the limitation “a central axis line” in lines 2-3; it is unclear to the Examiner if this is the same central axis line recited in claim 1, or if the limitation refers to a separate central axis line. Clarification is required.
Claim 6 recites the limitation of “the convex portion… the rough portion” in lines 2-3. It is unclear to the Examiner if this limitation requires both the convex and the rough portion(s) to be present in the device, or if the limitation is referring to the two in the alternative, as recited and encompassed in claim 1. The Examiner recommends the limitation recite “the reformer body includes the convex portion and the rough portion” at line 2, prior to the limitation in lines 2-3.
Claim 6 additionally recites the limitation of “opposite circumferential surfaces at a same portion of the reformer body” (lines 4-5). It is unclear which circumferential surfaces the convex and rough portions are disposed on, and how the two portions are disposed at the “same portion” on the “opposite circumferential surfaces”. The Examiner recommends the limitation recite “the convex portion is disposed on one of the inner or outer circumferential surface, and the rough portion is disposed on the other of the inner or outer circumferential 
Claim 7 recites the limitation “a central axis line” in line 4; it is unclear to the Examiner if this is the same central axis line recited in claim 1, or if the limitation refers to a separate central axis line. Clarification is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PG Publication 2005/0191533 A1; hereinafter “Kim”).
Regarding claim 1, Kim teaches a reformer (paragraph 0001 and Figs. 1-3) comprising:
a reformer body (reformer 20; paragraphs 0039-0044) having a cylindrical shape (includes pipe 22 of cylindrical shape; paragraph 0043 and Fig. 2) that is configured to carry out a reforming reaction by a raw fuel gas and water configured to be supplied thereto (paragraphs 0040-0043), 
the reformer body comprising: 
	an inner circumferential surface (see Fig. 3),
		an outer circumferential surface (see Fig. 3),
a vaporization portion configured to generate steam (heat source 24/pipe 22; paragraphs 0039 and 0044-0045), 

a convex portion disposed on the inner circumferential surface or the outer circumferential surface and/or a rough portion disposed on the inner circumferential surface or the outer circumferential surface (protrusions 22a in Fig. 3 shown on inner circumferential surface, as well as “on”, i.e on a surface above, the outer circumferential surface, broadly recited, of pipe 22 within the reformer body, i.e. 20; paragraph 0043. The convex and/or rough portion(s) correspond to the top half of the surface area of the inner circumferential surface of Fig. 3. The protrusions 22a can correspond to either or both the convex, rough portions as recited in instant claim 1), 
wherein the rough portion has a higher degree of surface roughness than that of other portions of the reformer body (protrusions 22a correspond to roughness which is higher than unroughened areas of the reformer 20; Figs. 1-3 and paragraphs 0021 and 0043), and
when viewed from a direction of a central axis line of the reformer body, the convex portion and/or the rough portion are disposed only on an upper side of a central axis line (aforementioned convex and/or rough portion(s) are disposed on the top half of the surface area of the inner circumferential surface shown in Fig. 3, and thus are present only on an upper side of a central axis line extending down the pipe 22 as claimed).
Regarding claim 2, Kim further teaches a surface of the convex portion constitutes the rough portion (aforementioned convex portion of the top half of the surface area can also be considered the roughness portions in Figs. 1-3; paragraph 0021 and 0043).

Regarding claim 4, Kim further teaches the convex portion and/or the rough portion extend in a direction of the central axis line of the reformer body (inner surface of pipe 22 includes protrusions, and therefore extending along the pipe and corresponding to the direction of the central axis of the reformer body corresponding to the extension direction of pipe in Fig. 2; paragraph 0043).
Regarding claim 6, Kim teaches the reformer according to claim 1, the limitations of which are set forth above. Kim further teaches the convex portion is disposed on the inner circumferential surface (Fig. 3), the rough portion is disposed on the outer circumferential surface (e.g. lower portion of 22a in Fig. 3. The Examiner notes the term “on” broadly recited is interpreted to include structures which are disposed above or contacting one another, broadly recited; thus, the lower portion of 22a is “on” the outer circumferential surface of the pipe 22, broadly recited), and the convex portion and the rough portion are disposed on opposite circumferential surfaces at a same portion of the reformer body (see e.g. horizontal line bisecting the pipe to create equal top and bottom halves, and thus the convex and rough portions are on opposite circumferential surfaces at a same portion, i.e. aligned with the horizontal line, as claimed).
Regarding claim 7, Kim teaches the reformer according to claim 6. Kim further teaches the reforming portion is configured to be filled with a reforming catalyst (paragraph 0060), and the reformer body further comprises at least one partition wall extending in a direction .
Response to Arguments
Applicant's arguments filed 02 December 2020 have been fully considered but they are not persuasive.
Applicant argues on pages 11-12 the Kim reference shows “protrusions 22a… cover the entirety of the inner surface of pipe 22” and thus does not teach the convex and/or rough portions “disposed only on an upper side of the central axis line”. The Examiner respectfully disagrees. The Examiner notes the current claim language recites “portions” to each the convex and rough portions, and thus are considered to be parts of wholes, as a portion is part of a whole. Thus, while the protrusions (22a) of Kim are present on the entire circumference, the claim does not preclude a portion of the protrusions from reading on the claimed device. To overcome this interpretation, the Examiner recommends the claim additionally positively/explicitly recite language to exclude the convex/rough portion(s) from being present on the remainder of the circumference/circumferential surface.
Applicant further argues on page 13 the rejection of dependent claim 6, and argues that the interpretation where the convex/rough portions are on opposite sides of a line bisecting the pipe are not on opposite circumferential surfaces as they would be on the same surface. The Examiner respectfully disagrees. The Examiner notes the claim broadly recites “opposite circumferential surfaces” and does not clarify that one element is present on the inner circumferential surface and the other element is present on the outer circumferential surfaces. 
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726